PDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Applicant’s amendments to the claims dated 9/16/2022.  Claims 1-4 and 6-28 are pending.  Claims 12-17 are withdrawn.  Claims 1-4, 6-11 and 18-28 are subject to prosecution.  Claims 1, 7 and 9 have been amended with the submission of 9/16/2022.

RESPONSE TO ARGUMENTS
A response to Applicant’s arguments can be found at the end of this paper.

Priority
The instant Application, filed November 1, 2017 claims priority to EP 17198041.0 filed October 24, 2017; EP 17177289.0, filed June 22, 2017; EP 17169019.1 filed May 02, 2017; EP 17150037.4, filed January 02, 2017; and US Provisional Application No. 62/415,717 filed November 1, 2016.  Certified copies of the EP foreign priority documents have been received in the instant application.  The earliest possible priority for the instant Application is November 1, 2016.


CLAIMS
There are 3 independent claims drawn to compositions comprising a multi-cistronic vector encoding multiple transgenes.  
Independent claim 1 is directed to a tolerogeneic DNA immune-therapy vaccine comprising a vector comprising a single nucleic acid sequence encoding 1) an insulin antigen; 2) TGF-β; and 3) IL-10, wherein the vector expresses all three genes from a single promoter.
Claim 7 is directed to, “A multi-cistronic plasmid comprising a single nucleic acid sequence encoding an insulin antigen, a nucleic acid sequence encoding TGF-β, a nucleic acid sequence encoding IL-10, and a nucleic acid sequence encoding IL-2, wherein said plasmid expresses the insulin antigen, TGF-β, IL-10, and IL-2, wherein said plasmid further comprises: (i) an FMDV 2A (Foot-and-mouth disease virus 2A) element separating the insulin antigen encoding sequence and the TGF-β encoding sequence, (ii) an EMCV (EndoMyocarditis Virus) IRES (Internal Ribosome Entry Site) element separating the TGF-β encoding sequence and the IL-10 encoding sequence, and (iii) a 2A element separating the IL-10 encoding sequence and the IL-2 encoding sequence.”
Claim 9 is directed to, “A multi-cistronic plasmid comprising (i) a single nucleic acid sequence encoding an insulin antigen pre-pro-insulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (iv) an EMCV IRES element, (v) an IL-10 encoding sequence, (vi) a P2A (porcine teschovirus-1 2A) element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation/termination element, (ix) a selection gene, (x) an origin of replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, (xiii) an endosomal sorting sequence, and (xiv) optionally an intron, wherein the insulin antigen is an endosomally targeting pre-pro-insulin, and wherein the plasmid expressed the insulin antigen, TGF-β, IL-10, and IL-2.”
In the remarks dated 8/24/2022, Applicant argues that the amendment to the claims requiring a “single nucleic acid” encoding the insulin excludes the presence of additional insulin genes on the vector.  The Examiner does not agree.  For claims 1 and 7, as written, the claims reasonably encompass the genes encoded on the vector as a “single” nucleic acid.  

    PNG
    media_image1.png
    139
    652
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    254
    649
    media_image2.png
    Greyscale




MAINTAINED REJECTIONS



    PNG
    media_image3.png
    121
    570
    media_image3.png
    Greyscale
Both claims 1 and 7 can reasonable interpreted as previously presented:



    PNG
    media_image4.png
    249
    646
    media_image4.png
    Greyscale
With regard to claim 9, the amended claim is presented:





 


    PNG
    media_image5.png
    191
    714
    media_image5.png
    Greyscale
Claim 9 does not limit the vector to only one insulin antigen either.  As written, the claim allows for at least one (i.e. a single) nucleotide sequence encoding an insulin antigen gene:




But the claim language of the preamble “comprising” allows for additional insulin antigen genes within the construct, wherein both Insulin antigen genes are “single” genes:

    PNG
    media_image6.png
    223
    811
    media_image6.png
    Greyscale




Thus, claim, as amended, is still encompassed by the previously interpretation of the claims. 

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 comprises a typographical error, reciting “Previously presented” at lines 2-3 within the body of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 26-28 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot, of record, further in view of US Patent Application No. 2002/0193330 to Hone.  The publication date for Creusot is April 14, 2016, which is earlier than the earliest possible priority date of the instant application of November 1, 2016. Claim 1 is directed to “a tolerogenic DNA immune-therapy vaccine comprising a” vector comprising a nucleic acid sequence encoding 1) an insulin antigen; 2) TGF-β; and 3) IL-10, wherein the vector expresses all three genes from a single promoter. This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
With regard to instant claim 1, Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vectors encode 1) at least one CD4 epitope and at least one CD8 epitope; OR 2) at least one CD4 epitope; OR 3) at least one CD8 epitope (paragraphs [0051], [0125]; FIG 1).     Creusot discloses that vectors encoding a single Insulin B9-23 antigen, is transduced into dendritic cells (FIG 7A).  Creusot further discloses dendritic cells transduced with a single Insulin B:9-23 antigen are capable of stimulating both CD4 and CD8 T-cell responses in vivo (paragraph [0043] and FIG 14).  Such an embodiment would allow for encoding a single insulin antigen that stimulates both CD4 and CD8 cells in the entire vector.  Creusot discloses an insulin antigen B:9-23 variant, comprising an R22E substitution, can act as a CD4 epitope, but not as a CD8 epitope (paragraphs [0065], [0290]).  Creusot suggests encoding a separate single Insulin CD8 antigen when using the CD4 insulin B:9-23 R22E variant under certain conditions (paragraphs [0263], [0264], [0290]).    Such an embodiment allows for a vector comprising a single insulin antigen to encode for a CD4 antigen, and a second single insulin antigen to encode for a CD8 antigen. 
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and expressed in antigen presenting cells and used to help reprogram autoreactive T cells (paragraph [0024], [0053]).  
In various embodiments the tolerogenic TEC are delivered to tolerogenic APCs (or alternatively immunogenic TEC are delivered to immunogenic APC) ex vivo using viral vectors or mRNA electroporation or other vector, or delivered directed in the form of tolerogenic DNA (or immunogenic) vaccines and the like.  Co-expression or co-administration of agents known to be immunosuppressive, such as TGF-B, IL-10…and any combination thereof can be used to help these APCs to reprogram autoreactive T cells. Paragraph [0053]).

The tolerogenic or immunogenic TEC-transfected APC, such as dendritic cells, mesenchymal cells or other antigen presenting cells, are then inoculated into subjects for therapy of autoimmune or infection diseases, respectively.  The use of mRNA provides the option of co-delivering other mRNAs encoding tolerogenic ligands or immunosuppressive cytokines in the case of tolerogenic cells.” (paragraph [0054]).

At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”  Thus, Creusot suggests combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector (i.e. a single nucleic acid). 
However, Creusot does not disclose wherein the tolerogenic DNA vaccine encoding the insulin antigen further encodes the claimed immunosuppressive cytokines used to aid in a tolerogenic response on the same vector, or that the insulin antigen, TGF-β and IL-10 are driven by the same promoter, (i.e. a single nucleic acid encoding all claimed genes) as required by instant claim 1.
Hone discloses DNA vaccine vectors that encode antigens and other biologically active components (Abstract).  Hone discloses the DNA vaccine vectors can be used to induce tolerance to an antigen, including self-antigens, including those involved with diabetes (paragraphs [0021], [0062], [0065]) Hone discloses the other biologically active components include immunoregulatory agents including TGF-β and IL-10 (paragraphs [0068]-[0069]).  Hone discloses the multiple genes encoded by the DNA vaccine construct can be driven by the same promoter (promoter [0043]).  Hone discloses the DNA vaccine vectors which co-express the antigen and the immunomodulatory agents are more effective that a mixture of separate DNA vaccines which separately encode the DNA components (paragraph [0018]-[0019]).
It would have been obvious to combine the disclosure of Creusot on a tolerogenic DNA vaccine encoding an insulin antigen and TGF-β and IL-10, on separate vectors, further with the disclosure of Hone on a DNA vaccine vector which encodes both antigens and immunomodulatory compounds, wherein the multiple genes are driven by the same promoter.  A skilled artisan would have been motivated to combine the genetic adjuvants comprising immunomodulatory cytokines onto the same (single) DNA vaccine vector, as suggested by Creusot (paragraph [0053]), and Hone discloses that combining them on the same vector is an improvement over separate vectors (paragraphs [0018]-[0019]).  Use of a single promoter on the vector would be obvious, as Hone discloses multigene DNA vaccines can be constructed such that the multiple transgenes can be driven by the same promoter (MPEP 2144.07, Art recognized Suitability for an Intended Purpose).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as both Creusot and Hone discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot; Paragraphs [0068]-[0069]).  MPEP 2143(I)(E).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as including additional genes, driven by the same promoter, on a single DNA vaccine vectors was known in the art at the time of the invention.
Regarding claim 2, Creusot discloses the vector is a multi-cistronic plasmid (FIGs 1A-D; FIG 2).
Regarding claim 3, Creusot discloses wherein the insulin antigen comprises insulin, proinsulin or pre-proinsulin (paragraph [0025]).
Regarding claim 4, Creusot discloses the insulin antigens are endosomally targeted by using appropriate MHC class II targeting sequences (paragraph [0052], [0098]).
Regarding claim 6, Creusot discloses an additional immunomodulatory cytokine that can be co-expressed with TGF-β includes IL-2 (Example 14).  It would have been obvious to include IL-2 on the same vector for the same reasons as stated above for claim 1.
Regarding claim 26, Creusot discloses the vector is a multi-cistronic plasmid (FIGs 1A-D; FIG 2).
Regarding claim 27, Creusot discloses wherein the insulin antigen comprises insulin, proinsulin or pre-proinsulin (paragraph [0025]).
Regarding claim 28, Creusot discloses the insulin antigens are endosomally targeted by using appropriate MHC class II targeting sequences (paragraph [0052], [0098]).

Claim 24 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot and Hone as applied to claims 1-4 and 6 above, and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the tolerogenic multi-cistronic vaccine encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 24). This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
 The disclosures of Creusot and Hone are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 1, Creusot in view of Hone render obvious a tolerogenic multi-cistronic vaccine comprising a single nucleic acid encoding an insulin antigen and one or more cytokines, including TGF- β, IL-10 and IL-2 (as indicated above).
With regard to claim 24, Creusot nor Hone disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of TGF-β to treat diabetes was known in the art at the time of the invention.

Claims 7, 10 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot of record, in view of US Patent Application Publication No. 2004/0110295 to Punnonen, hereinafter “Punnonen,” of record, and Chinnasamy et al.  Multicistronic Lentiviral Vectors Containing the FMDV 2A Cleavage Factor Demonstrate Robust Expression of Encoded Genes at Limiting MOI.  Virology Journal, 2006. 3:14, 6 pages, hereinafter “Chinnasamy” of record.  Independent claim 7 encompasses an embodiment wherein the plasmid is multi-cistronic and encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein i) the insulin antigen gene is separated from the TGF-β gene by a FMDV 2A element, (ii) the TGF-β gene is separated from the IL-10 sequence by an IRES, and (iii) wherein the IL-10 sequence is separated from the IL-2 sequence using a 2A element.  This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and expressed in antigen presenting cells and used to help reprogram autoreactive T cells (paragraph [0024], [0053]).  
At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”  Thus, Creusot suggests combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector, (i.e. a single nucleic acid).
Creusot discloses 2A sites between multiple encoded antigens transgenes (FIG 1 (circles), FIG 4A; paragraph [0012], [0030]).
With regard to claim 7, wherein i) the insulin antigen gene is separated from the TGF-β gene by a FMDV 2A element, (ii) the TGF-β gene is separated from the IL-10 sequence by an IRES, and (iii) wherein the IL-10 sequence is separated from the IL-2 sequence using a 2A element, Creusot does not disclose the presence of the 2A cleavage sites or an IRES site as claimed.  
Punnonen discloses multi-cistronic vaccine vectors comprising multiple encoded and expressed heterologous genes on a single vector (paragraphs [0122], [0125], [0132], [0369]).  Punnonen discloses the vectors encode at least one antigen, and wherein the vectors further comprise at least one additional gene, including co-stimulatory molecules, cytokines or adjuvants (paragraph [0328]). Punnonen disclose the antigens encoded include insulin and pro-insulin (paragraph [0361]).  Punnonen discloses the cytokines include IL-2, and transforming growth factors (paragraphs [0085], [0132]).
Punnonen discloses the heterologous genes are separated by IRES sites (paragraph [0407]).  Punnonen discloses the multi-cistronic vectors encode a polyA site (FIGs 2-5); a selection gene (FIGs 2-5); an origin of replication (FIGs 2-5) a eukaryotic promoter (FIGs 2-5); a eukaryotic translational start sequence (FIGs 2-5).
Chinnasamy discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, “Tricistronic”).  Chinnasamy discloses the 2A sites can be derived from FMDV, and IRES sites can be derived from EMCV (abstract). Chinnasamy discloses transgene expression efficiency from tri-cistronic vectors comprising 2A and IRES sites is influenced by transgene size, placement and copy number (page 7 and 8; Table 2).  Chinnasamy discloses placement of transgene 5’ or 3’ to the 2A site can affect transgene expression on a tri-cistronic vector HOXB4-2A-MGMT-IRES-eGFP, and MGMT-2A-HOXB4-IRES-eGFP (See Table 2 MGMT expression when MGMT is 3’ to the 2A site (0.45 +/- 0.13) vs when MGMT is 5’ to the 2A site (0.16+/- 0.04).   Chinnasamy discloses expression of transgenes from 2A is generally higher than expression from IRES sites in tri-cistronic vectors (page 8; page 13, first column; FIG 7).  
Chinnasamy discloses use of 2A and IRES sequences in multi-cistronic vectors efficiently mediate co-expression of three transgenes, and vectors comprising such sequences can be used in immunotherapy strategies, where more than one gene products are necessary to mount an effective immune response (page 13, second column).  Chinnasamy discloses it is understood in the art that generally transgenes 3’ to an IRES site have lower expression levels than those upstream of the IRES sites (page 2, first column).  Thus Chinnasamy discloses use of IRES sites and 2A sequences within a multi-cistronic vector are known, and further, that transgene expression is affected by the IRES and/or 2A sequences, and or transgene placement relative to the respective 2A or IRES sites (i.e. transgene placement relative to an IRES and/or 2A site is a Result-Effective Variable, MPEP 2144.05(II)(B)).  
It would have been obvious to combine Creusot’s multi-cistronic plasmid comprising 2A cleavage sites, and encoding an insulin antigen and one or more cytokines, including TGF-β, IL-10 and IL-2, with the disclosure of Punnonen’s multi-cistronic vectors encoding an insulin antigen and one or more cytokines, wherein the genes encoding the transgenes are separated by IRES sites, further with the disclosure of Chinnasamy on multi-cistronic vectors encoding at least three transgenes and utilization of both 2A sites and IRES sites.  Encoding the 4 transgenes on a single DNA vector would have been obvious from Creusot, which suggests encoding the various transgenes on the same vector (paragraph [0210]).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as Creusot discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot]).  MPEP 2143(I)(E).  
It would have been further obvious to use IRES and 2A cleavage sites on the poly-cistronic vectors of Creusot, as Creusot utilizes 2A sites between antigen transgenes therein, and use of IRES sites between transgenes on DNA viral vectors encoding antigen and cytokines was known (Punnonen) and use of both IRES and 2A cites on multi-cistronic vectors was known (Chinnasamy).  See MPEP 2143 (I)(A) Combining Prior Art Elements According to Known Methods to Yield Predictable Results.  Further a skilled artisan would have been motivated to use both IRES and 2 A sites on the DVA vaccine of Creusot, because Chinnasamy suggests use of both IRES and 2A sequences on multi-cistronic vectors utilized for immunomodulatory purposes.  
The selection of an FMDV 2A site between the insulin antigen and the TGF-β, and/or the selection of an EMCV IRES between the TGF- β and the IL-10; and/or the selection of a 2A between the IL-10 gene and the IL-2 gene would have been a matter of routine optimization on the part of the skilled artisan, the artisan recognizing that transgene placement relative to a 2A and/or IRES site influences transgene expression, as evidenced and disclosed by Chinnasamy.  See MPEP 2144.05(II)(B).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of IRES and 2A sites on multi-cistronic vectors and their ability to influence transgene expression was known in the art at the time of the invention.
Regarding claim 10, Creusot discloses a DNA immunotherapy vaccine comprising the vectors therein (paragraph [0089], [0095], [0107]).
Regarding claim 18, Creusot discloses the plasmids are formulated as pharmaceutical compositions comprising saline, buffers and/or chelating agents (paragraphs [0230]-[0231]).
Regarding claim 19, wherein the buffer does not comprises any virus, lipid-copacking agent, or condensation agent, Creusot discloses the vaccine, in some embodiments may comprise viral carriers, lipid agents, or condensation agents (paragraphs [0186], [0228]-[0239]), thus, Creusot discloses some embodiments wherein they are not present.

Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot, Punnonen and Chinnasamy as applied to claims 7, 10 and 18-19 above, and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 8).  This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
The disclosures of Creusot, Punnonen and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 7, Creusot in view of Punnonen and Chinnasamy render obvious a multi-cistronic plasmid comprising a single nucleic acid encoding an insulin antigen and one or more cytokines, including TGF- β, IL-10 and IL-2 (as indicated above).
With regard to claim 8, none of Creusot, Punnonen nor Chinnasamy disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of TGF-β to treat diabetes was known in the art at the time of the invention.

Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Punnonen and Chinnasamy as applied to claims 7, 10 and 18-19 above, and further in view of US Patent Application Publication No. 2009/0016968 to Wang, hereinafter “Wang” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid comprising a single nucleic acid encodes the insulin antigen, TGF-β, IL-10, and is formulated as a pharmaceutical composition (claim 18) and wherein the pharmaceutical composition further comprises a glucagon-like-protein 1 receptor (GLP-1R) agonist (claim 20). This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
The disclosures of Creusot, Punnonen and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claims 7and 18, Creusot in view of Punnonen and Chinnasamy render obvious a multi-cistronic plasmid comprising a single nucleic acid encoding an insulin antigen and one or more cytokines, including TGF-β and IL-10 and is formulated as a pharmaceutical composition (as indicated above).  
However, none of Creusot, Punnonen nor Chinnasamy disclose wherein the pharmaceutical composition further comprises a GLP-1R agonist as required by instant claim 20.
Wang discloses pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines for treating diabetes (abstract; paragraphs [0001], [0011]-[0012], [0046]-[0048], [0075], [0088]).  Wang discloses the DNA vaccines are plasmid vectors encoding antigens, including pre-proinsulin or insulin (paragraphs [0048], [0075], [0083]).  Wang disclose the GLP-1R agonist acts to increase β-cell production to treat diabetes (paragraph [0046], [0058]). Wang discloses the antigenic DNA vaccine acts to decrease autoimmunity, such that pancreatic islet cells are not destroyed as a result of autoimmune responses in diabetic patients (paragraphs [0003], [0012]). 
It would have been obvious to combine the pharmaceutical composition comprising the multi-cistronic DNA vaccine encoding an insulin antigen further with the disclosure of Wang on pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens.  A skilled artisan would have been motivated to include the GLP-1R agonist because Wang discloses that including the composition increases β-cell production when treating diabetes, and that such agonists can be included in a single pharmaceutical composition with DNA vaccines for treating diabetes.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens were known in the art at the time of the invention.

Claims 9, 11 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/057986 to Creusot, of record, and further in view of US Patent Application Publication No. 2003/0148983 to Fontoura, hereinafter “Fontoura,” and Chinnasamy et al.  Multicistronic Lentiviral Vectors Containing the FMDV 2A Cleavage Factor Demonstrate Robust Expression of Encoded Genes at Limiting MOI.  Virology Journal, 2006. 3:14, 6 pages, hereinafter “Chinnasamy” of record.   Independent claim 9 encompasses multiple structures within a multi-cistronic plasmid: a single nucleic acid encoding (i) a nucleic acid encoding an insulin antigen pre-proinsulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (iv) an EMCV IRES element, (v) an IL-10 encoding sequence, (vi) a P2A element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation sequence, (ix) a selection gene, (x) and origin or replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, and (xiii) an endosomal sorting sequence, wherein the insulin antigen is an endosomally targeted pre-pro-insulin, and wherein the plasmid expresses the insulin antigen, TGF-β, IL-10 and IL-2 (claim 9).  The claim does not require any structural relationship between the different claimed elements, only their presence on the multi-cistronic plasmid. This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
Creusot discloses a “tandem epitope vector (TEC)” encoding at least one antigen for use as a DNA vaccine, wherein the antigen is an insulin antigen, proinsulin or pre-proinsulin (Abstract; paragraphs [0010], [0014], [0025], [0047]).  Creusot discloses the TEC is transfected into antigen presenting cells (APCs), such as dendritic cells (paragraph [0054]).  Creusot discloses, “where tolerance rather than active immunity is desired, constructs can be co-expressed to produce inhibitory ligands or cytokines, which can interfere with the ability of the APC to activate T cells” (paragraph [0007]).
Creusot discloses the vectors encode 1) at least one CD4 epitope and at least one CD8 epitope; OR 2) at least one CD4 epitope; OR 3) at least one CD8 epitope (paragraphs [0051], [0125]; FIG 1).     Creusot discloses that vectors encoding a single Insulin B9-23 antigen, is transduced into dendritic cells (FIG 7A).  Creusot further discloses dendritic cells transduced with a single Insulin B:9-23 antigen are capable of stimulating both CD4 and CD8 T-cell responses in vivo (paragraph [0043] and FIG 14).  Such an embodiment would allow for encoding a single insulin antigen that stimulates both CD4 and CD8 cells in the entire vector.  Creusot discloses an insulin antigen B:9-23 variant comprising an R22E substitution can act as a CD4 epitope, but not as a CD8 epitope (paragraphs [0065], [0290]).  Creusot suggests encoding a separate single Insulin CD8 antigen when using the CD4 insulin R22E variant under certain conditions (paragraphs [0263], [0264], [0290]).    Such an embodiment allows for a vector comprising a single insulin antigen to encode for a CD4 antigen, and a second single insulin antigen to encode for a CD8 antigen. 
Creusot discloses the vaccine further comprises “immune inhibiting compounds” of immunosuppressive agents include “TGF-β, IL-10…and any combination thereof” are transfected and expressed in antigen presenting cells and used to help reprogram autoreactive T cells (paragraph [0024], [0053]).  
At paragraph [0305] Creusot discloses separate vectors, one encoding the antigen and another vector encoding “(TGF-Β +IL-2), IL-10 or PD-L1” are co-administered and expressed in dendritic (APC) cells.
At paragraph [0078] Creusot discloses the invention utilizes an adjuvant and “In the context of a DNA vaccine, there are three types of adjuvants that can be considered for use: (1) the adjuvant properties of the DNA vector itself…(2) genetic adjuvants, which are proteins expressed alongside antigen by the same or another co-administered DNA vector, including inflammatory [cytokines] and immunomodulatory cytokines that support specific subsets of T cells, and (3) conventional adjuvants, which can be co-injected with the DNA vectors” (emphasis added).
At paragraph [0210] Creusot discloses “DNA vaccines can be engineered to contain the antigen(s)/epitope(s), and also can contain additional genes for co-expression with the antigens to act as adjuvants or immunomodulators (multiple promoter vectors).”  Thus, Creusot suggests combining the genetic adjuvants comprising immunomodulatory cytokines onto the same DNA vaccine vector (i.e. a single nucleic acid).
When discussing the plasmids therein, Creusot discloses the transgenes can be cloned into “an expression plasmid which contains the regulatory elements for transcription, translation, RNA stability and replication (i.e., including a transcriptional control sequence).  Such expression plasmids are well known in the art and one of ordinary skill would be capable of designing an appropriate expression construct with a polynucleotide including a sequence encoding a cellular immune response element or fragment thereof in such a manner that the cellular immune response element is expressible.  There are number examples of suitable expression plasmids into which a polynucleotide including a sequence could be cloned such as pCI-neo, pUMVC or pcDNA3” (paragraph [0205]).  
Creusot also discloses, “The purpose of the plasmid is the efficient delivery of nucleic acid sequences to and expression of therapeutic epitopes in a cell or tissue.  In particular, the purpose of the plasmid may be to achieve high copy number, avoid potential causes of plasmid instability and provide a means for plasmid selection” (paragraph [0207]).  Creusot discloses the vectors comprise a polyadenylation sequence (paragraph [0193]).  Creusot discloses the vectors comprise eukaryotic promoters (paragraph [0204]).
Creusot discloses 2A sites between multiple encoded antigens transgenes (FIG 1 (circles); FIG 4A; paragraphs [0012], [0030]).  Creusot discloses the 2A cites can be FMDV 2A (F2A) elements or P2A (paragraphs [0012], [0283], [0286]).  Creusot discloses the plasmids comprise an endosomal sorting sequence (paragraph [0052], [0098]). Creusot discloses the plasmids contain start codons (translation start sequence) (page 72, Table).
Thus, Creusot discloses a multi-cistronic plasmid: (i) an endosomally targeted proinsulin/insulin, (ii) an FMDV 2A element, (iii) a TGF-β encoding sequence, (v) an IL-10 encoding sequence, (vi) a P2A element, (vii) an IL-2 encoding sequence, (viii) a polyadenylation sequence, (ix) a selection gene, (x) an origin or replication, (xi) a eukaryotic promoter element, (xii) a eukaryotic translational start sequence, and (xiii) an endosomal sorting sequence.  
However, Creusot does not disclose wherein the multi-cistronic plasmid encodes an endosomally-targeted pre-proinsulin or an EMCV IRES sequence as required by instant claim 9.
Fontoura discloses DNA vaccines for treating diabetes comprising self-antigens encoded on vectors (Abstract).  Fontoura discloses the self-antigens include insulin, proinsulin, and pre-proinsulin.  Fontoura discloses administration of pre-proinsulin encoding vectors to mice is sufficient to reduce the incidence of diabetes in mouse models (paragraph [0258]; FIG. 8).  Fontoura discloses IRES cites can be used to encode multiple transgenes on a poly-cistronic vector encoding the antigens ([0085]).
Chinnasamy discloses multi-cistronic vectors encoding 3 transgenes, wherein the multi-cistronic vector encodes a 2A site and an IRES site between transgenes (FIG 1, “Tricistronic”).  Chinnasamy discloses the 2A sites can be derived from FMDV, and IRES sites can be derived from EMCV (abstract). Chinnasamy discloses transgene expression efficiency from tri-cistronic vectors comprising 2A and IRES sites is influenced by transgene size, placement and copy number (page 7 and 8; Table 2).  Chinnasamy discloses placement of transgene 5’ or 3’ to the 2A site can affect transgene expression on a tri-cistronic vector HOXB4-2A-MGMT-IRES-eGFP, and MGMT-2A-HOXB4-IRES-eGFP (See Table 2 MGMT expression when MGMT is 3’ to the 2A site (0.45 +/- 0.13) vs when MGMT is 5’ to the 2A site (0.16+/- 0.04).   Chinnasamy discloses expression of transgenes from 2A is generally higher than expression from IRES sites in tri-cistronic vectors (page 8; page 13, first column; FIG 7).  
Chinnasamy discloses use of 2A and IRES sequences in multi-cistronic vectors efficiently mediate co-expression of three transgenes, and vectors comprising such sequences can be used in immunotherapy strategies, where more than one gene products are necessary to mount an effective immune response (page 13, second column).  Chinnasamy discloses it is understood in the art that generally transgenes 3’ to an IRES site have lower expression levels than those upstream of the IRES sites (page 2, first column).  Thus Chinnasamy discloses use of IRES sites and 2A sequences within a multi-cistronic vector are known, and further, that transgene expression is affected by the IRES and/or 2A sequences, and/or transgene placement relative to the respective 2A or IRES sites (i.e. transgene placement relative to an IRES and/or 2A site is a Result-Effective Variable, MPEP 2144.05(II)(B)).  
It would have been obvious to combine the disclosures of Fontoura and Chinnasamy with Creusot’s DNA vaccines encoding insulin antigens and cytokines.  Encoding the 4 transgenes on a single DNA vector would have been obvious from Creusot, which suggests encoding the various transgenes on the same vector (paragraph [0210]).  Further, it would have been obvious to try encoding TGF-β and IL-10 on the vector, as Creusot discloses any combination of immunomodulatory cytokines can be included on the vector, and provides a limited number of finite options for such immunomodulatory cytokines (paragraphs [0024] and [0053] of Creusot).  MPEP 2143(I)(E).  
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting pre-proinsulin for insulin/pro-insulin because all are explicitly taught as being useful for being encoded on vectors used for DNA vaccination of diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  Further, it would have been obvious to target the pre-pro-insulin to the endosome, as Creusot discloses endosomal targeting of the antigens allows presentation from the APCs to CD4+ T cells (paragraph [0008]) which is important in generating regulatory T cells for generating tolerance to the antigen (paragraph [0048]).
With regard to the inclusion of an IRES site on the vectors of Creusot, it would have been obvious to use IRES and 2A cleavage sites on the poly-cistronic vectors of Creusot, as Creusot utilizes 2A sites between antigen transgenes therein, use of IRES sites between transgenes on DNA viral vectors encoding antigen was known (Fontoura) and use of both IRES and 2A cites on multi-cistronic vectors was known (Chinnasamy).  See MPEP 2143 (I)(A) Combining Prior Art Elements According to Known Methods to Yield Predictable Results.  Further a skilled artisan would have been motivated to use both IRES and 2A sites on the DVA vaccine of Creusot, because Chinnasamy suggests use of both IRES and 2A sequences on multi-cistronic vectors utilized for immunomodulatory purposes. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of pre-proinsulin and IRES sites on multi-cistronic vectors used in DNA vaccinations was known in the art at the time of the invention.
Regarding claim 11, Creusot discloses a DNA immunotherapy vaccine comprising the vectors therein (paragraph [0089], [0095], [0107]).
Regarding claim 21, Creusot discloses the plasmids are formulated as pharmaceutical compositions comprising saline, buffers and/or chelating agents (paragraphs [0230]-[0231]).
Regarding claim 22, wherein the buffer does not comprises any virus, lipid-copacking agent, or condensation agent, Creusot discloses the vaccine, in some embodiments may comprise viral carriers, lipid agents, or condensation agents (paragraphs [0186], [0228]-[0239]), thus, Creusot discloses some embodiments wherein they are not present.

Claim 25 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot, Fontoura and Chinnasamy as applied to claims 9, 11, and 21-22 above, and further in view of US Patent Application Publication No. 2006/0234964 to Strober, hereinafter “Strober” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid encodes the insulin antigen, TGF-β, IL-10, and IL-2, and wherein the TGF-β encoding sequence encodes a constitutively active TGF-β (claim 25). This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
The disclosures of Creusot, Fontoura and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claim 9, Creusot in view of Fontoura and Chinnasamy render obvious a multi-cistronic plasmid comprising a single nucleic aic d encoding an insulin antigen and one or more cytokines, including TGF-β, IL-10 and IL-2 (as indicated above).
With regard to claim 25, none of Creusot, Fontoura nor Chinnasamy disclose wherein the TGF-β cytokine transgene therein is a “constitutively active” form.  The instant specification discloses the constitutively active form of TGF-β contains mutations at positions 223 and 225, wherein cysteines have been substituted with serines (paragraph [123] of the published specification).
Strober discloses constitutively active TGF-β can be used to treat diabetes (paragraphs [0062] and [0115]).  Strober discloses the constitutively active TGF-β comprises mutations at positions 223 and 225 wherein cysteines have been replaced by serines (paragraph [0062]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting constitutively active TGF-β for TGF-β because both are explicitly taught as being useful for treating diabetes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of TGF-β to treat diabetes was known in the art at the time of the invention.

Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Fontoura and Chinnasamy as applied to claims 9, 11 and 21-22 above, and further in view of US Patent Application Publication No. 2009/0016968 to Wang, hereinafter “Wang” of record.  The claim encompasses an embodiment wherein the multi-cistronic plasmid comprising a single nucleic acid encodes the insulin antigen, TGF-β, IL-10, and is formulated as a pharmaceutical composition (claim 21) and wherein the pharmaceutical composition further comprises a glucagon-like-protein 1 receptor (GLP-1R) agonist (claim 23). This rejection is altered to reflect the new claim language of “single” in response to Applicant’s amendments to the claims.
The disclosures of Creusot, Fontoura and Chinnasamy are applied as in the 103 rejection above, the content of which is incorporated herein, in its entirety.  With regard to claims 9 and 21, Creusot in view of Fontoura and Chinnasamy renders obvious a multi-cistronic plasmid comprising a single nucleic acid encoding an insulin antigen and one or more cytokines, including TGF-β and IL-10 and is formulated as a pharmaceutical composition (as indicated above).  
However, none of Creusot, Fontoura nor Chinnasamy disclose wherein the pharmaceutical composition further comprises a GLP-1R agonist as required by instant claim 23.
Wang discloses pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines for treating diabetes (abstract; paragraphs [0001], [0011]-[0012], [0046]-[0048], [0075], [0088]).  Wang discloses the DNA vaccines are plasmid vectors encoding antigens, including pre-proinsulin or insulin (paragraphs [0048], [0075], [0083]).  Wang disclose the GLP-1R agonist acts to increase β-cell production to treat diabetes (paragraph [0046], [0058]). Wang discloses the antigenic DNA vaccine acts to decrease autoimmunity, such that pancreatic islet cells are not destroyed as a result of autoimmune responses in diabetic patients (paragraphs [0003], [0012]). 
It would have been obvious to combine the pharmaceutical composition comprising the multi-cistronic DNA vaccine encoding an insulin antigen further with the disclosure of Wang on pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens.  A skilled artisan would have been motivated to include the GLP-1R agonist because Wang discloses that including the composition increases β-cell production when treating diabetes, and that such agonists can be included in a single pharmaceutical composition with DNA vaccines for treating diabetes.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as pharmaceutical compositions comprising GLP-1R agonists and DNA vaccines encoding insulin antigens were known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 08/24/2022 have been fully considered but are not persuasive.  Applicant argues that Creusot does not disclose or suggest a single vector or a multi-vector plasmid in which there is only one nucleic acid sequence encoding the insulin antigen.  Applicant argues that the amendment to the claims requiring a “single nucleic acid” encoding the insulin excludes the presence of additional insulin genes.  Applicant argues that by removing multiple copies of the insulin gene from vector of Creusot would undermine the teachings of Creusot, by not allowing his vectors to target both the MHCI and MHCII pathway.

    PNG
    media_image3.png
    121
    570
    media_image3.png
    Greyscale
The Examiner is not persuaded.  Initially, it is noted that the claims as written are not so narrowly interpreted as suggested by Applicant.  As explained above in the CLAIMS section, both claims 1 and 7 can reasonable interpreted as previously presented:


The claim language of the preamble “comprising” allows for additional insulin antigen genes within the construct, wherein both Insulin antigen genes are “single” genes:

    PNG
    media_image6.png
    223
    811
    media_image6.png
    Greyscale




In fact, claims 1 and 7 can likewise be interpreted as comprising multiple “single” insulin antigen genes.  The Examiner is unable to find any support for a limiting definition of “single” in the specification which defines “single” as referring to only one copy within the entirety of the plasmid.
Regardless, the Examiner disagrees that by amending the claims to require a “single” copy of the insulin antigen is sufficient to overcome Creusot.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Applicant is attempting to limit Creusot to specific embodiments therein, rather than consider Creusot as a whole.
Creusot, requires (at least) a tandem epitope vector (TEC) comprising a promoter and a single open reading frame encoding a tandem sequence of epitopes, wherein the tandem epitopes encode one or more epitope(s), comprising one or more CD4 epitopes and one or more CD8 epitopes, wherein the CD4 and CD8 epitopes are separated by a proteolytic cleavage site (paragraph [0051]).  This is shown in 
    PNG
    media_image7.png
    218
    556
    media_image7.png
    Greyscale
FIG 1 of Creusot:




However, Creusot discloses the TEC can comprise only one CD4 epitope (when n=0) and only one CD8 epitope (when n=0):

    PNG
    media_image8.png
    499
    754
    media_image8.png
    Greyscale











    PNG
    media_image9.png
    134
    619
    media_image9.png
    Greyscale




Thus, Creusot contemplates the vectors encoding a “single” CD4 epitope and a “single” CD8 epitope.  There is no requirement within Creusot wherein the antigen for the CD4 epitope must also be the antigen for the CD8 antigen; nor is there any requirement within Creusot wherein the antigen for CD4 cannot also be the CD8 antigen.

    PNG
    media_image10.png
    195
    615
    media_image10.png
    Greyscale
Further, Creusot discloses the CD4 antigen is insulin or proinsulin, most preferably insulin B:9-23





Creusot discloses the preferred insulin B:9-23 comprises both a CD4 and CD8 epitope:

    PNG
    media_image11.png
    340
    781
    media_image11.png
    Greyscale








    PNG
    media_image12.png
    170
    444
    media_image12.png
    Greyscale
Creusot discloses vectors capable of encoding CD4 and CD8 epitopes comprising native B:9-23 sequences (FIG 6):




These vectors encode a single insulin antigen (Ins B:9-23) that is capable of encoding both CD4 and CD8 epitopes.  These vectors also demonstrate that the CD4 and CD8 epitopes are not required to be directed to the same antigen:  the vectors encode a CD4 ChgA antigen without a corresponding CD8 ChgA antigen.  Creusot discloses that vectors encoding the single Ins B9-23 antigen, can be transduced into dendritic cells (FIG 7A).  Creusot further discloses wherein dendritic cells transduced with a single B:9-23 antigen are capable of stimulating both CD4 and CD8 T cell responses in vivo (paragraph [0043] and FIG 14).
Further, Creusot contemplates constructing vectors carrying only CD4 OR CD8 epitopes (emphasis added):

    PNG
    media_image13.png
    86
    617
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    203
    583
    media_image14.png
    Greyscale






Thus, a skilled artisan reading Creusot would know a vector therein could encode 1) at least one CD4 epitope and at least one CD8 epitope; OR 2) at least one CD4 epitope; OR 3) at least one CD8 epitope (paragraphs [0051], [0125]).   The skilled artisan reading Creusot would know that the CD4 epitope is not required to be the same as the CD8 epitope, nor that both the CD4 and the CD8 epitopes be encoded by the same gene, even if directed to different epitopes.  The skilled artisan reading Creusot would know selecting an insulin epitope for the CD4 epitope on a vector therein does not require that the vector also encode a second gene encoding an insulin antigen for the CD8 epitope.  For example, Creusot explicitly identifies a “preferred” CD4 insulin epitope (Ins B:9-23 antigen) which encodes both a CD4 epitope and a CD8 epitope (paragrapsh [0025], [0043]).
Thus, with regard to Applicant’s argument that the claims as amended 1) restrict the claims to encoding no more than one single copy of an insulin gene, the Examiner does not agree for the reasons stated above. 
With regard to Applicant’s argument that Creusot’s vectors only contemplate two separate epitope peptides, one encoding a CD4 antigen and one encoding a CD8 epitope, in order to stimulate both the MHCI and MHC II pathways, the Examiner does not agree.  Initially, Creusot discloses a vector therein could encode 1) at least one CD4 epitope and at least one CD8 epitope; OR 2) at least one CD4 epitope; OR 3) at least one CD8 epitope (paragraphs [0051], [0125]).   Further, even if one accepted that Creusot’s vectors required one CD4 epitope and one separate CD8 epitope (which the Examiner does not concede), Creusot does not require that if the CD4 epitope is insulin that the separate single CD8 epitope is also insulin.  Finally, Creusot expressly suggests use of a CD4 epitope which inherently encodes a CD8 epitope, as a preferred CD4 epitope (paragraphs [0025], [00265]).
Thus, with regard to Applicant’s argument that modifying Creusot’s vectors to encode only a single epitope would prevent Creusot’s disclosure from functioning properly, representing a fundamental redesign, the Examiner cannot agree.  Creusot discloses the CD4 insulin epitope Ins B:9-23 antigen is capable of both CD4 and CD8 recognition (paragraph [00263]).  Such an embodiment would allow for encoding a single insulin antigen that stimulates both CD4 and CD8 cells.  Creusot discloses an insulin antigen B:9-23 variant, comprising an R22E substitution, can act as a CD4 epitope, but not as a CD8 epitope (paragraphs [0065], [0290]).  Creusot only suggests encoding a separate single Insulin CD8 antigen when using the CD4 insulin R22E variant under certain conditions (paragraphs [0263], [0264], [0290]).    There is no requirement that the same antigen for CD4 (encoded as a first single antigen) also be used to encode the CD8 antigen (as a second single antigen).   Further, there is no teaching or suggestion in Creusot that if an insulin antigen is encoded that the vector, that the vector encode both CD4 and CD8 insulin antigens.
Applicant further argues that the teachings for Punnonen, Chinnasamy, Strober, Fontoura and Wang do not cure the deficiencies of Creusot, for the reasons of record.  The Examiner disagrees for the reasons of record.
Applicant also argues that introducing the immune inhibiting compounds such as those disclosed in Hone and Strober, into the construct of Creusot would have led to highly localized tolerance induction as opposed to systemic immune response, which would represent a fundamental redesign of Creusot (page 8 of the reply).   The Examiner disagrees.  Creusot teaches the TEC vectors are introduced into antigen presenting cells along with mRNA nucleic acids encoding immunosuppressive agents including TGF-beta, TGF-β + IL-2, or TGF-β +IL-2+IL-10+PD-LI via electroporation (paragraph [0053], Example 8, Example 15, paragraph [0305]).  Creusot discloses the immunosuppressive agents, when expressed in dendritic cells along with the epitope vectors can help reprogram diabetic T cells in an antigen-specific manner (paragraphs [0294], [0305]).

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633